and he was denied an administrative appeal. The district court granted

                 the State's motion to dismiss the petition for failure to exhaust

                 administrative remedies. We conclude that the district court erred in

                 failing to consider the petition on its merits, 2 but we affirm because the

                 district court reached the correct result in dismissing the petition.   See

                 Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970).

                               Appellant failed to demonstrate a violation of due process

                 because he received: (1) advance written notice of the charges; (2) written

                 statement of the fact finders of the evidence relied upon and the reasons

                 for disciplinary action; and (3) an opportunity to present witnesses and

                 evidence. Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). Confrontation

                 and cross-examination are not required in prison disciplinary proceedings

                 because these procedures present "greater hazards to institutional

                 interests."   Id. at 567-68. Some evidence supports the decision by the

                 prison disciplinary hearing officer, Superintendent v. Hill, 472 U.S. 445,




                       2Because statutory credits affect the computation of time served,
                 appellant's petition was governed by the post-conviction provisions of NRS
                 34.720-.830. See NRS 34.724(2)(c). Those provisions do not condition the
                 availability of habeas review on the exhaustion of administrative
                 remedies.




 SUPREME COURT
         OF
      NEVADA
                                                      2
 (0) 1947A


''.-90K4616MIIMEN-
                 7-AZIEVAREMES5SEEMENZRZWOMMIERSKI                                             y
455 (1985), and therefore, appellant failed to demonstrate that he was

entitled to relief. 3

              Accordingly, we

              ORDER the judgment of the district court AFFIRMED. 4




                                             u/1P6                J.
                                   Douglas


                                                                  J.
                                   Saitta


       3 Tothe extent that appellant challenged the grievance system and
the denial of an administrative appeal, his claims were not cognizable in a
petition for a writ of habeas corpus. See Bowen v. Warden, 100 Nev. 489,
686 P.2d 250 (1984).

       4We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     3
                    cc: Hon. James Todd Russell, District Judge
                         Anthony J. Burriola
                         Attorney General/Carson City
                         Carson City District Attorney
                         Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    .40.
                            "                                     k",2eor
                                                                      i